Name: Commission Regulation (EC) No 2279/1999 of 28 October 1999 on the sale at a price fixed in advance of unprocessed dried figs from the 1998 harvest held by the Greek and Spanish storage agencies to distilleries and the animal feed industry
 Type: Regulation
 Subject Matter: prices;  Europe;  plant product;  agri-foodstuffs;  foodstuff
 Date Published: nan

 Avis juridique important|31999R2279Commission Regulation (EC) No 2279/1999 of 28 October 1999 on the sale at a price fixed in advance of unprocessed dried figs from the 1998 harvest held by the Greek and Spanish storage agencies to distilleries and the animal feed industry Official Journal L 279 , 29/10/1999 P. 0026 - 0028COMMISSION REGULATION (EC) No 2279/1999of 28 October 1999on the sale at a price fixed in advance of unprocessed dried figs from the 1998 harvest held by the Greek and Spanish storage agencies to distilleries and the animal feed industryTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the market in processed fruit and vegetable products(1), as amended by Regulation (EC) No 2199/97(2), and in particular Article 9(8) thereof,Whereas:(1) the second subparagraph of Article 9(3) of Regulation (EC) No 2201/96 states that where products cannot be disposed of on normal terms special measures may be taken. Approximately 2624 tonnes of unprocessed dried figs no longer fit for human consumption held by the Greek and Spanish storage agencies must be sold for specific uses within the meaning of Article 6(2) of Commission Regulation (EEC) No 626/85 of 12 March 1985 on the purchasing, selling and storage of unprocessed dried grapes and figs by storage agencies(3), as last amended by Regulation (EC) No 1437/97(4);(2) there are currently outlets for unprocessed dried figs unfit for human consumption in the distillation and animal feed sectors and the products held by the storage agencies should be sold for these two uses. In view of the small amounts for sale and the special characteristics of the markets for which they are intended, sale at a price fixed in advance is most appropriate;(3) the appropriate selling price is the same for both intended uses, given that the terms of access to the two markets are similar, and the special security referred to in the second subparagraph of Article 9(3) of Regulation (EC) No 2201/96 should be fixed on the basis of the difference between the normal market price for dried figs and the selling price fixed by this Regulation;(4) Commission Regulation (EEC) No 1707/85 of 21 June 1985 on the sale of unprocessed dried figs by storage agencies for the manufacture of alcohol(5) lays down the detailed rules for the sale of unprocessed dried figs to distilleries. In the case of dried figs intended for a animal feed, to facilitate checks that they are used for the intended purpose, it is necessary to stipulate the end product to be made and the deadline for its manufacture and to require a commitment on the part of the manufacturer to use the products in question in the manufacture of animal feed;(5) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 11. The storage agencies listed in the Annex shall sell the unprocessed dried figs they hold from the 1998 harvest to distilleries and the animal feed industry, in accordance with Title III of Regulation (EEC) No 626/85 and this Regulation, at the price of EUR 4 per 100 kilograms net.2. The special security referred to in the second subparagraph of Article 9(3) of Regulation (EC) No 2201/96 shall be EUR 15 per 100 kilograms net.Article 21. Purchase applications shall be submitted to the storage agencies concerned for the quantities they hold.2. On request, the storage agencies shall inform those concerned of the quantities available and the locations at which the products are stored.Article 3Regulation (EEC) No 1707/85 shall apply to the sale of unprocessed dried figs to distilleries.Article 41. Unprocessed dried figs sold to the animal feed industry shall be used for the manufacture of products falling within CN code 2309.2. Manufacture must be completed at the latest 90 days after the date the purchase application referred to in Article 8(2) of Regulation (EEC) No 626/85 is accepted.3. The purchase application shall contain, in addition to the information referred to in Article 7(2) of Regulation (EEC) No 626/85, a declaration by the applicant undertaking to use the dried figs for the manufacture of the products referred to in paragraph 1.Article 51. The Member States shall carry out physical and documentary checks to ensure that the products sold pursuant to this Regulation are used for the purposes intended.2. The Member States shall take the necessary measures to ensure equal access by the industries concerned to the amounts placed on sale.Article 6This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 October 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 303, 6.11.1997, p. 1.(3) OJ L 72, 13.3.1985, p. 7.(4) OJ L 196, 24.7.1997, p. 62.(5) OJ L 163, 22.6.1985, p. 38.ANNEX>TABLE>